—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 16, 2002, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The record establishes that for nearly 10 years, claimant drove approximately 140 miles round trip from home to work and back again. Deciding that the commute was becoming too stressful, claimant left his job in order to look for work closer to his home. Having accepted the long-standing commute as part of his lengthy employment, substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause (see Matter of Gatto [Commissioner of Labor], 268 AD2d 942 [2000]; Matter of Haxton [Sweeney], 232 AD2d 708 [1996]). Although claimant maintains that he retired rather than quit, we nevertheless find no reason to disturb the Board’s decision.
Spain, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.